Case: 21-2146   Document: 57     Page: 1    Filed: 01/24/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

        MASIMO CORPORATION, CERCACOR
             LABORATORIES, INC.,
                Plaintiffs-Appellees

                            v.

   TRUE WEARABLES, INC., MARCELO LAMEGO,
             Defendants-Appellants
            ______________________

                       2021-2146
                 ______________________

    Appeal from the United States District Court for the
 Central District of California in No. 8:18-cv-02001-JVS-
 JDE, Judge James V. Selna.
                  ______________________

                Decided: January 24, 2022
                 ______________________

     JOSEPH R. RE, Knobbe, Martens, Olson & Bear, LLP,
 Irvine, CA, argued for plaintiffs-appellees. Also repre-
 sented by BRIAN CHRISTOPHER CLAASSEN, STEPHEN C.
 JENSEN, IRFAN A. LATEEF, PERRY D. OLDHAM; MARK D.
 KACHNER, Los Angeles, CA; WILLIAM R. ZIMMERMAN,
 Washington, DC.

    RACHEL ZIMMERMAN SCOBIE, Merchant & Gould P.C.,
 Minneapolis, MN, argued for defendants-appellants. Also
Case: 21-2146    Document: 57      Page: 2    Filed: 01/24/2022




 2              MASIMO CORPORATION    v. TRUE WEARABLES, INC.



 represented by MICHAEL A. ERBELE, PAIGE STRADLEY; RYAN
 JAMES FLETCHER, Denver, CO; PETER GERGELY, New York,
 NY.
                 ______________________

     Before MOORE, Chief Judge, BRYSON and DYK, Circuit
                          Judges.
 BRYSON, Circuit Judge.
     Appellees Masimo Corporation and Cercacor Laborato-
 ries, Inc. (collectively, “Masimo”) filed suit against appel-
 lants True Wearables, Inc., (“TW”) and Dr. Marcelo
 Lamego alleging breach of contract, misappropriation of
 trade secrets under California and federal law, breach of
 fiduciary duty, and patent infringement. Masimo filed a
 motion for a preliminary injunction on its trade secret
 claims, and the district court granted the motion. We af-
 firm.
                               I
      The alleged trade secret in this case, known as the
 “TSS,” relates to an algorithm used to solve optimization
 problems. Masimo uses this algorithm in devices that
 make determinations of various physiological values, in-
 cluding the concentration of total hemoglobin, a measure-
 ment known as “SpHb.” J.A. 110–111. To estimate a
 patient’s SpHb level, a device emits different wavelengths
 of light from LEDs into the patient’s fingertip and then
 measures how much light has been absorbed when the
 light emerges from the other side of the fingertip. J.A. 404.
 The measurements are then inserted into an equation hav-
 ing the form of “SpHb = Ax + By + Cz . . .,” where x, y, and
 z are absorption measurements and A, B, and C are coeffi-
 cients. Appellant’s Br. 9. The coefficients are determined
 by optimizing the SpHb equation to fit the results of blood
 tests conducted during a clinical trial. Id. Because the
 SpHb equation may include up to 257 coefficients, the op-
 timization cannot reasonably be done by hand, and thus a
Case: 21-2146    Document: 57      Page: 3    Filed: 01/24/2022




 MASIMO CORPORATION   v. TRUE WEARABLES, INC.               3



 computer algorithm is needed to determine the appropriate
 coefficients. J.A. 408–410. The TSS is Masimo’s imple-
 mentation of such an algorithm.
     Dr. Lamego is a former Cercacor employee who devel-
 oped the TSS while working at Cercacor. As part of his
 work, Dr. Lamego developed an internal presentation that
 disclosed two different variations of the TSS. J.A. 413–425;
 Appellant’s Br. 11. After leaving Cercacor, Dr. Lamego
 worked briefly for another employer before founding TW.
 J.A. 122. At TW, he developed the “Oxxiom device,” a pulse
 oximeter. J.A. 1378. TW attempted to protect some as-
 pects of that device by filing patent applications.
     On January 11, 2021, the U.S. Patent and Trademark
 Office (“PTO”) issued a Notice of Allowance for one of TW’s
 patent applications, U.S. Patent Application No.
 16/198,335 (“the ’335 Application”). J.A. 1063. The ’335
 Application claimed priority to an earlier provisional appli-
 cation, U.S. Provisional Patent Application No. 62/591,158
 (“the ’158 Application”). J.A. 1018. According to Masimo,
 the ’158 Application contains one of the variations of the
 TSS that Dr. Lamego developed while at Cercacor. Upon
 learning that the PTO had issued a Notice of Allowance for
 the ’335 Application, Masimo moved for a preliminary in-
 junction on its trade secret claims to prevent the ’158 Ap-
 plication from becoming public, which would occur if the
 ’335 Application were allowed to issue as a patent.
      The district court evaluated Masimo’s motion using the
 so-called Winter factors for determining whether to issue a
 preliminary injunction. See Winter v. Nat. Res. Def. Coun-
 cil, Inc., 555 U.S. 7, 20 (2008). Under the Winter factors, a
 plaintiff must show that (1) it is likely to succeed on the
 merits, (2) it is likely to suffer irreparable harm, (3) the
 balance of equities favors the plaintiff, and (4) the injunc-
 tion is in the public interest. Id. In the Ninth Circuit, a
 court may enter a preliminary injunction “if the moving
 party demonstrates either a combination of probable
Case: 21-2146     Document: 57      Page: 4   Filed: 01/24/2022




 4              MASIMO CORPORATION    v. TRUE WEARABLES, INC.



 success on the merits and the possibility of irreparable in-
 jury or that serious questions are raised and the balance of
 hardships tips sharply in his favor.” Johnson v. California
 State Bd. of Acct., 72 F.3d 1427, 1430 (9th Cir. 1995) (inter-
 nal quotations, citation, and emphasis omitted).
      Regarding the Winter factors, the district court first
 found that Masimo was likely to succeed on the merits of
 its trade secret claim because the TSS was not generally
 known and Masimo was likely to show that Dr. Lamego
 misappropriated the TSS. J.A. 10–16. The court next
 found that the risk of irreparable harm and the balance of
 the equities weighed in favor of a preliminary injunction.
 J.A. 16–17. Finally, the court found that issuance of a pre-
 liminary injunction was in the public interest. J.A. 18. Af-
 ter finding that each of the Winter factors favored a
 preliminary injunction, the district court granted Masimo’s
 motion. TW then filed a motion for reconsideration, which
 the district court denied. This appeal followed.
                               II
     On appeal, TW raises three principal arguments.
 First, it argues that the district court erred in determining
 that Masimo was likely to establish that the TSS was a
 trade secret. More specifically, TW argues that the district
 court erred in finding that Masimo was likely to show that
 the TSS derives economic value from not being publicly
 known, and in denying TW’s motion for reconsideration,
 which was addressed to that issue. Second, TW argues
 that the district court erred in determining that Masimo
 was likely to establish that Dr. Lamego misappropriated
 Masimo’s trade secret. Third, TW argues that the district
 court erred in its balancing of the equities.
                               A
     In contending that Masimo is unlikely to succeed in es-
 tablishing that the TSS is a trade secret, TW argues that it
 presented evidence that the TSS was generally known, and
Case: 21-2146     Document: 57     Page: 5    Filed: 01/24/2022




 MASIMO CORPORATION    v. TRUE WEARABLES, INC.               5



 that the district court failed to properly consider that evi-
 dence. The existence of a trade secret, including whether
 the information at issue is generally known, is a question
 of fact that we review for clear error. Olaplex, Inc. v.
 L’Oréal USA, Inc., 855 F. App’x. 701, 706 (Fed. Cir. 2021);
 Walczak v. EPL Prolong, Inc., 198 F.3d 725, 730 (9th Cir.
 1999).
       The district court’s analysis focused primarily on the
 definition of a trade secret under the California Uniform
 Trade Secrets Act (“CUTSA”). See J.A. 12–14. Under the
 CUTSA, information is eligible for trade secret protection
 if it (1) “[d]erives independent economic value, actual or po-
 tential, from not being generally known to the public or to
 other persons who can obtain economic value from its dis-
 closure or use,” and (2) “[i]s the subject of efforts that are
 reasonable under the circumstances to maintain its se-
 crecy.” Cal. Civ. Code § 3426.1(d).
     TW argues that Masimo did not meet its burden to es-
 tablish that the TSS is not “generally known” to “persons
 who can obtain economic value from its disclosure or use.”
 See id. In TW’s view, the only evidence Masimo presented
 that the TSS is not generally known is the testimony of a
 single Masimo employee, Jesse Chen, who stated that he
 was “not aware of any publications that include the deriva-
 tions found in the [TSS] or describe an implementation of
 the [TSS].” J.A. 411; Appellant’s Br. 41. That characteri-
 zation ignores several pieces of evidence presented by
 Masimo that are relevant to whether the TSS is generally
 known.
     First, Masimo pointed to evidence that Dr. Lamego pro-
 tected the TSS as a trade secret while working at Cercacor.
 J.A. 807–820, including an email from Dr. Lamego to an-
 other employee describing TSS as “not known in the liter-
 ature and . . . a trade secret,” J.A. 809. Additionally, after
 founding TW, Dr. Lamego labeled a notebook including
 TSS and related material as containing trade secrets. J.A.
Case: 21-2146    Document: 57     Page: 6    Filed: 01/24/2022




 6              MASIMO CORPORATION   v. TRUE WEARABLES, INC.



 823–828. Moreover, and of particular note, Dr. Lamego ar-
 gued to the PTO that the TSS was not “common
 knowledge.” J.A. 1095–1096. Under the CUTSA, evidence
 of how the owner of an alleged trade secret and the alleged
 misappropriator treat that information is relevant to
 whether the information is generally known. See Altavion,
 Inc. v. Konica Minolta Sys. Lab’y, Inc., 226 Cal. App. 4th
 26, 63 (Ct. App. 2014) (considering evidence such as plain-
 tiff’s “documents extolling the novelty” of the information
 along with defendant’s attempts to patent the infor-
 mation).
      Despite Masimo’s showing, TW argues that its evi-
 dence compels a finding that the TSS was generally known
 to those who can obtain economic value from its disclosure.
 Specifically, TW points to an IEEE conference paper that
 disclosed an algorithm equivalent to the TSS and that has
 been cited over 1,200 times. J.A. 3118. In addition to its
 arguments based on the IEEE conference paper, TW points
 to testimony from its expert, Thomas Goldstein, stating
 that variants of the TSS have appeared in statistics text-
 books since the early 1960s. J.A. 3107–3108. In his decla-
 ration, Dr. Goldstein noted that an algorithm equivalent to
 the TSS was “widely known and widely used by the statis-
 tics community prior to [the TSS’s] alleged appearance in
 the ’158 Application.” J.A. 3103.
     The district court was not persuaded by the evidence
 relating to the IEEE publication. The court noted that
 while the publication in question was “not obscure,” the ex-
 istence of the publication did “not mean that the particular
 techniques described in them were ‘generally known’ to
 people who could obtain economic value from developing
 noninvasive blood content detectors.” J.A. 12. “At best,”
Case: 21-2146     Document: 57     Page: 7    Filed: 01/24/2022




 MASIMO CORPORATION    v. TRUE WEARABLES, INC.               7



 the court added, “the articles could be a basis for determin-
 ing that the TSS was ‘readily ascertainable.’” 1 Id.
     TW argues that the district court’s statement “improp-
 erly deemed evidence of publication of the alleged trade se-
 cret irrelevant as a matter of law to whether it is ‘generally
 known’ under the CUTSA.” Appellant’s Br. 36. In our
 view, that mischaracterizes the district court’s opinion.
 The district court simply found that the evidence regarding
 the IEEE publication did not conclusively show that the
 TSS was generally known among those who could obtain
 economic value from its disclosure. The court acknowl-
 edged that the evidence regarding the publication could be
 relevant to whether the TSS was readily ascertainable.
 The court then explained that TW could not avail itself of
 a defense based on ready ascertainability because it failed
 to show that Dr. Lamego obtained his knowledge of the TSS
 based on the IEEE publication and independently of his
 prior knowledge of Masimo’s trade secret. We see no legal
 error in that aspect of the district court’s analysis.
     Citing several cases, TW argues that “display in a sin-
 gle publication of an alleged trade secret in its entirety is


     1    Under the CUTSA, the Ninth Circuit has ex-
 plained, ready ascertainability is a defense to a claim of
 misappropriation of trade secrets, but the defense is avail-
 able only if the defendant can establish that the alleged
 trade secret was obtained from sources that made the in-
 formation ascertainable. Imax Corp. v. Cinema Techs.,
 Inc., 152 F.3d 1161, 1168 n.10 (9th Cir. 1998). Based on a
 California pattern jury instruction, TW argues that the
 Ninth Circuit has misstated the rule in California. See Ju-
 dicial Council of Cal. Civ. Jury Instructions No. 4420
 (2021). In the absence of a controlling California court de-
 cision to the contrary, it was appropriate for the district
 court to follow the Ninth Circuit’s interpretation of the Cal-
 ifornia statute.
Case: 21-2146     Document: 57     Page: 8    Filed: 01/24/2022




 8              MASIMO CORPORATION    v. TRUE WEARABLES, INC.



 conclusive evidence that it is generally known.” Appel-
 lant’s Br. 38. We disagree with that proposition, and we
 find that TW’s cases are distinguishable. In Ultimax Ce-
 ment Manufacturing Corp. v. CTS Cement Manufacturing
 Corp., we held that information “disclosed in a patent” is
 “generally known to the public” for purposes of the CUTSA.
 587 F.3d 1339, 1355–56 (Fed. Cir. 2009). We emphasized
 that the “relevant public in the cement industry” would be
 likely to know that the alleged trade secret, the use of cer-
 tain compounds in cement, was disclosed in a Japanese pa-
 tent. Id.
      Similarly, in Convolve, Inc. v. Compaq Computer Corp.,
 the court held that information disclosed in two academic
 theses was generally known and therefore not a trade se-
 cret under the CUTSA. No. 00 CIV. 5141, 2011 WL
 7144803, at *10–11 (S.D.N.Y. Oct. 6, 2011), aff’d in relevant
 part, 527 F. App’x 910, 922 (Fed. Cir. 2013). In that case,
 the plaintiff developed technology for use in computer disk
 drives, and the theses disclosing the alleged trade secret
 were directed specifically to disk drive technology. See id.
 at *1, *10. In both Ultimax and Convolve, there was a
 showing that the alleged secret was disclosed to others in
 the plaintiff’s field. Here, the evidence shows that TSS was
 known in the field of statistics, without evidence that the
 statistical principle had particular application to the plain-
 tiff’s field or a related field.
     In Attia v. Google LLC, another case cited by TW, the
 owner of the alleged trade secret authorized another party
 to publish information disclosing the trade secret in a pa-
 tent application. 983 F.3d 420, 425 (9th Cir. 2020). In fact,
 the owner of the alleged trade secret admitted that publi-
 cation of the patent application “extinguished” its trade se-
 cret rights. Id. at 426. In this case, neither the IEEE
 publication nor any other article potentially disclosing the
 TSS was published under authorization from Cercacor or
 Masimo, which continue to assert their trade secret rights.
Case: 21-2146     Document: 57     Page: 9    Filed: 01/24/2022




 MASIMO CORPORATION    v. TRUE WEARABLES, INC.               9



      TW’s other cases also do not aid its cause, because the
 plaintiff in both cases placed the alleged trade secret into
 the public domain. See, e.g., In re Sotera Wireless, Inc., 794
 F. App’x 625, 627 (9th Cir. 2020) (unpublished) (the plain-
 tiff published the alleged trade secret in a white paper on
 its own website); Forcier v. Microsoft Corp., 123 F. Supp.
 2d 520, 528 (N.D. Cal. 2000) (alleged trade secret was pub-
 lished in a patent application filed by the plaintiff). Here,
 no one alleges that Masimo placed the TSS into the public
 domain.
     In addition to its arguments based on the IEEE confer-
 ence paper, TW points to a declaration from its expert,
 Thomas Goldstein. Dr. Goldstein, a computer science pro-
 fessor, claimed to be the kind of person who could “obtain
 economic value from” the disclosure of the TSS. J.A. 3101.
 TW argues that Dr. Goldstein was such a person because
 his curriculum vitae lists work for an alleged competitor of
 Masimo’s on “algorithms for medical image reconstruc-
 tion,” and that “attendees of an IEEE signal processing
 conference” are also such persons. Appellant’s Br. 17.
      The district court noted that the TSS’s economic value
 derives from how it makes development of SpHb-measur-
 ing devices practical. J.A. 14. The district court was not
 required to credit Dr. Goldstein’s declaration as establish-
 ing that the TSS would be well known to persons involved
 in the relevant field of art, because Dr. Goldstein’s declara-
 tion did not tie the particular statistical information to the
 field of medical devices for measuring blood characteristics,
 or even any related field. The court’s conclusion in that
 regard was supported by the evidence that Dr. Lamego had
 described the TSS as a trade secret “not known in the lit-
 erature,” and had labeled a notebook including the TSS and
 related material as a trade secret. J.A. 809, 823–28.
     Under some circumstances, the publication of an al-
 leged trade secret will clearly be sufficient to indicate that
 the information is generally known. However, the fact that
Case: 21-2146    Document: 57      Page: 10    Filed: 01/24/2022




 10             MASIMO CORPORATION    v. TRUE WEARABLES, INC.



 the trade secret has been revealed in some publication
 somewhere does not necessarily compel a finding that the
 information cannot maintain its status as a trade secret for
 a party in an entirely different field from the one to which
 the publication was addressed.
      We need not decide the precise boundaries of the class
 of persons who could obtain economic value from the dis-
 closure of the TSS. In analogous cases, such persons have
 been described as those falling within the class of “business
 competitors or others to whom the information would have
 some economic value.” Syngenta Crop Prot., Inc. v. Hel-
 liker, 138 Cal. App. 4th 1135, 1172 (Ct. App. 2006); see also
 DVD Copy Control Assn., Inc. v. Bunner, 116 Cal. App. 4th
 241, 251 (Ct. App. 2004) (the “relevant people” are “poten-
 tial competitors or other persons to whom the information
 would have some economic value”); Restatement (Third)
 Unfair Competition § 39 cmt. f (suggesting consideration of
 whether a disclosure was “reasonably accessible to compet-
 itors”); All Am. Semiconductor, LLC v. APX Tech. Corp.,
 No. G046605, 2013 WL 4434345 (Cal. Ct. App. Aug. 14,
 2013), as modified on denial of reh’g (Sept. 10, 2013) (“In-
 formation that is generally known to the public or to per-
 sons in the relevant industry is not a trade secret.”);
 Kittrich Corp. v. Chilewich Sultan, LLC, No. CV1210079,
 2013 WL 12131376, at *4 (C.D. Cal. Feb. 20, 2013) (consid-
 ering whether the information was “widely publicized in
 the industry” along with “industry custom”).
      Ultimately, the class of persons who could obtain eco-
 nomic value from the disclosure of the TSS may well be
 broader than just those entities who develop noninvasive
 blood content detectors. For example, disclosure of the TSS
 in a publication directed to persons working in related
 fields, such as the healthcare field in general, might be suf-
 ficient to render the TSS generally known to persons who
 could obtain economic value from it based on its utility in
 signal processing in medical instruments generally. There
 may be other fields in which the use of TSS could result in
Case: 21-2146    Document: 57      Page: 11      Filed: 01/24/2022




 MASIMO CORPORATION    v. TRUE WEARABLES, INC.               11



 economic value. However, based on the limited record de-
 veloped in this preliminary injunction proceeding, the dis-
 trict court was not required to conclude that the fact that
 the TSS was known to at least some persons within the sta-
 tistics community meant that it was generally known to
 persons who could obtain economic value from it. The dis-
 trict court therefore did not err in finding that Masimo is
 likely to succeed in showing the TSS to be a trade secret.
      At minimum, Masimo has raised a serious question as
 to the validity of its trade secret, i.e., it has demonstrated
 a “fair chance of success on the merits or questions serious
 enough to require litigation.” Pimentel v. Dreyfus, 670 F.3d
 1096, 1105–06 (9th Cir. 2012) (citation omitted). That is
 sufficient to justify entry of a preliminary injunction in this
 case, given that the consequence of denying preliminary re-
 lief would be to allow disclosure of the trade secret before
 Masimo’s right to prevent disclosure is decided in the trial
 on the merits. 2
                               B
     TW next argues that the district court erred in denying
 its motion for reconsideration of the decision to enter the
 preliminary injunction. We review the district court’s de-
 nial of a motion for reconsideration for abuse of discretion.
 Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5
 F.3d 1255, 1263 (9th Cir. 1993). A motion for reconsidera-
 tion “is appropriate if the district court (1) is presented



     2    As the Supreme Court explained in University of
 Texas v. Camenisch, 451 U.S. 390, 395 (1981), “a prelimi-
 nary injunction is customarily granted on the basis of pro-
 cedures that are less formal and evidence that is less
 complete than in a trial on the merits,” and as a conse-
 quence, “the findings of fact and conclusions of law made
 by a court granting a preliminary injunction are not bind-
 ing at trial on the merits.”
Case: 21-2146    Document: 57      Page: 12    Filed: 01/24/2022




 12             MASIMO CORPORATION    v. TRUE WEARABLES, INC.



 with newly discovered evidence, (2) committed clear error
 or the initial decision was manifestly unjust, or (3) if there
 is an intervening change in controlling law.” Id.
     After the preliminary injunction was entered, TW ob-
 tained deposition testimony from three current or former
 Masimo employees, “all of whom are or were engineers in
 the noninvasive monitoring industry.” Appellant’s Br. 51.
 Those witnesses testified that electrical engineers working
 in the industry often review IEEE publications, and that
 those engineers “actively referred to IEEE publications
 while developing algorithms for Cercacor.” Id. TW argued
 that the testimony was new evidence that the IEEE publi-
 cation disclosing the TSS was generally known to those
 who could obtain economic value from the TSS’s disclosure.
     The district court noted that it was “already familiar
 with how well known the articles at issue were,” and that
 the motion “therefore [did] not raise any new material facts
 that justify reconsideration.” J.A. 43. In particular, the
 district court highlighted that a “showing that IEEE publi-
 cations are generally known to electrical engineers . . . is
 insufficient to show that information found in particular
 articles is generally known.” J.A. 42. That was especially
 true given that IEEE publishes approximately “two hun-
 dred different transactions, journals, and magazines,” and
 adds about 200,000 papers annually to its digital library.
 Id.
      Rather than challenging those observations by the dis-
 trict court, TW continues to focus on the district court’s al-
 leged refusal to consider the IEEE publication as evidence
 that the TSS was generally known. See Appellant’s Br. 52.
 That is the same argument that TW made in response to
 the district court’s findings as to the merits of Masimo’s
 trade secret claim, which we hold were not legally errone-
 ous. In light of the district court’s findings that the depo-
 sition testimony did not raise “any new material facts that
 justify reconsideration,” see Sch. Dist. No. 1J, 5 F.3d at
Case: 21-2146    Document: 57      Page: 13      Filed: 01/24/2022




 MASIMO CORPORATION    v. TRUE WEARABLES, INC.               13



 1263, we are not persuaded that the district court abused
 its discretion in denying True Wearables’ motion for recon-
 sideration.
                               C
     TW argues that Masimo is not likely to establish that
 Dr. Lamego misappropriated the TSS. We need not reach
 that argument because it was not raised to the district
 court. 3 Villanueva v. California, 986 F.3d 1158, 1164 n.4
 (9th Cir. 2021) (“We have a general rule against entertain-
 ing arguments on appeal that were not presented or devel-
 oped before the district court.”) (internal quotation marks
 and citation omitted).
     Likewise, TW argues that the district court erred in
 balancing the equities among the parties. TW’s principal
 argument on this point is that the district court failed to
 consider the loss of patent term that TW would effectively
 incur as a result of the preliminary injunction. That




     3    In the “Statement of Facts” section of its brief be-
 fore the district court, TW noted that Dr. Lamego inde-
 pendently created the Oxxiom device. J.A. 3077–79. That
 assertion falls short of constituting a developed argument
 that Dr. Lamego did not misappropriate the TSS in partic-
 ular. See Valentine v. Wolf, 793 F. App’x 547, 548 (9th Cir.
 2020) (argument is forfeited if the district court is not “on
 notice” of it). A single reference to a point in the statement
 of facts or background section of a brief typically does not
 preserve that argument for appeal. See In re Baxter Int’l,
 Inc., 678 F.3d 1357, 1362 (Fed. Cir. 2012); Ledford v.
 Peeples, 657 F.3d 1222, 1258 (11th Cir. 2011); Wasco Prods.
 Inc. v. Southwall Tech., Inc., 166 F. App’x 910, 911 (9th Cir.
 2006). That is all TW’s brief before the district court had
 to say on the issue of misappropriation.
Case: 21-2146    Document: 57       Page: 14   Filed: 01/24/2022




 14             MASIMO CORPORATION     v. TRUE WEARABLES, INC.



 argument was not raised before the district court and is
 therefore forfeited. 4
     In addressing the balancing of the equities, TW argues
 that Masimo would not be harmed by publication of the
 ’158 Application. That argument, however, assumes that
 TW will prevail in showing that Masimo does not have a
 valid trade secret. If the TSS is a trade secret, then the
 publication of the ’158 Application would destroy that trade
 secret by making it public. See Ultimax, 587 F.3d at 1355
 (“Once the information is in the public domain and the ele-
 ment of secrecy is gone, the trade secret is extin-
 guished . . . .”) (citation omitted). That potential harm to
 Masimo is significant, and the district court did not err in
 considering it.
                              III
     In summary, the district court did not err in finding
 that Masimo was likely to succeed in showing the TSS to
 be a trade secret. TW’s remaining arguments are either
 forfeited or unpersuasive. For those reasons, we affirm the
 decision of the district court.
                        AFFIRMED




      4  TW argued before the district court that the poten-
 tial harm to it, if the preliminary injunction were entered,
 was a delay in the ability to enforce its patent rights. J.A.
 3097–98. A delay in enforcing patent rights is a temporary
 harm, whereas a loss of patent term is permanent. Be-
 cause TW did not raise the effect that the loss of patent
 term could have on the balancing of the equities, we do not
 address that argument here.